June 3, 2009 Mr. Larry Spirgel Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE: Central European Media Enterprises Ltd. Form 10-K for the fiscal year ended December 31, 2008 Filed February 25, 2009 Form 10-Q for the quarterly period ended March 31, 2009 Filed April 29, 2009 File No. 0-24796 Dear Mr. Spirgel, We write in response to your letter of May 11, 2009. As per the conversation today of our counsel, Robert Kohl of Katten Muchin Rosenman LLP, with Michael Henderson, Staff Accountant, we confirm that we will respond to your letter on or before June 30, 2009. We would also like to provide you with our current facsimile numbers for purposes of future correspondence. We would be grateful if you could fax copies of all such correspondence to each of the three numbers listed below: CME Legal: +44 CME Chief Financial Officer: +44 Robert Kohl, Counsel: (212) 940-6557 Please do not hesitate to contact me at +44 if you have any questions regarding the above. Yours sincerely, /s/ Wallace Macmillan Wallace Macmillan Chief Financial Officer Central European Media Enterprises Ltd.
